DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II and species curcumin in the reply filed on 02/02/2021 is acknowledged. 
Claim 7 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/02/2021.
Status of claims: 
Claims 5-9, 15 and 17-18 are pending in the application
Claim 7 is withdrawn from consideration due to restriction/election requirement
Claims 17-18 are new
Claims 1-4, 10-14 and 16 were cancelled

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5-9, 15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Crescente et al., Interactions of gallic acid, resveratrol, quercetin and aspirin at the platelet cyclooxygenase-1 level, Thromb Haemost 2009; 102: 336–346 (hereinafter “Crescent”) in view of Shah et al., Inhibitory Effect of Curcumin, a Food Spice from Turmeric, on Platelet-Activating Factor- and Arachidonic Acid-Mediated Platelet Aggregation through Inhibition of Thromboxane Formation and Ca2+ Signaling, Biochemical Pharmacology, Vol. 58, pp. 1167–1172, 1999 (hereinafter “Shah”) and further in view of Mazepa et al., Superactivated Platelets Thrombus Regulators, Thrombin Generators, and Potential Clinical Targets, Arterioscler Thromb Vasc Biol. 2013;33:1747-1752 (hereinafter “Mazepa”).

The reference lacks teaching of combining TLR4/MD2/curcumin. 
Shah teaches that curcumin a dietary spice from turmeric; it is known to be anti-inflammatory, anticarcinogenic, and antithrombotic. In addition, the reference states that the study is dedicated to show that curcumin inhibited platelet aggregation mediated by the platelet agonists such as collagen (20 µg/mL), and arachidonic acid (AA: 0.75 mM) among other agonists (see abstract). Thus, the reference meet the limitations recited in claims 5, 8, 9, 15 and new claims 17-18. Regarding instant claim 9, reciting a method of blocking activation of coagulation cascade, Shah states that 
The references lack teaching that the combination of resveratrol, quercetin and curcumin can be used in a method specified for blocking activation of coagulation cascade in a patient and also in a method specified of treating thromboembolic diseases. 
Mazepa teaches that Platelets contribute to hemostasis by forming the platelet plug and then contributing to coagulation by providing a catalytic surface where thrombin generation occurs efficiently (abstract). The reference states that after stimulating platelets with strong agonists (page 1748, right column). Although Crescente and Shah do not literally use the expression “superactivated platelets”; it is noted that according to Mazepa, the platelet aggregation agonists disclosed in both Crescente and Shah are expected to result into the same superactivated platelets that are recited in the instant claims. 
Regarding blocking activation of coagulation cascade recited in claim 9, the reference teaches that after stimulation with agonists a platelet subpopulation termed COAT (COllagen And Thrombin); this population of platelets has high levels of factor V bound on their surface and platelet subpopulations as they contribute to thrombus architecture. Superactivated platelets are located primarily at the site of collagen (orange) exposure and then scattered at the surface of the thrombus (Figure in page 1748) and enhanced procoagulant activity, consistent with superactivated platelets (page 1748, right column). Therefore, since Crescente and Shah teach inhibiting superactivated platelets -stimulated by coagulation agonists- by using resveratrol, quercetin and curcumin, it should be expected that these three components block the coagulation cascade.  
Regarding the method of treating thromboembolic diseases recited in claim 15, using a composition comprising resveratrol, quercetin and curcumin, Mazepa states that elevated SPP has been correlated with arterial thrombotic disease (page 2012, left column, see highlighted text) and also states that using drugs that leads to inhibition of platelet superactivation downregulate superactivated platelet in cerebral artery disease (page 2012, left column, see highlighted text). Thus, the combination of Crescente, 
Thus, Mazepa provides explanation of the effect of inhibitors of platelet aggregation mediated by the platelet agonists and the condition that may be useful to use said inhibitors for people in need thereof. Therefore, it would have been obvious for a person having ordinary skill in the art to combine the teaching of Shah that curcumin inhibits the platelet aggregation mediated by the platelet agonists epinephrine (200 mM), ADP (4 mM), platelet-activating factor (PAF; 800 nM), collagen (20 mg/mL), and arachidonic acid (AA: 0.75 mM). Curcumin preferentially inhibited PAF- and AA-induced aggregation (IC50; 25–20 mM), whereas much higher concentrations of curcumin were required to inhibit aggregation induced by other platelet agonists (abstract) to the teaching of Crescente that resveratrol and quercetin have the same inhibiting effects on the platelet aggregation mediated by the platelet agonists such as collagen, AA and TRAP (page 338, left column). 
This rejection is based on the well-established proposition of patent law that no invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients. In re Kerkhoven, 626 F.2d 846, 850, 205 U.S.P.Q. 1069 (CCPA 1980), In re Sussman, 1943 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NABILA G EBRAHIM whose telephone number is (571)272-8151.  The examiner can normally be reached on 1:00-3:00 PM and 7:00 to 9:00 PM.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




/NABILA G EBRAHIM/Examiner, Art Unit 1615                                                                                                                                                                                                        
/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615